Case: 11-60711       Document: 00512050985         Page: 1     Date Filed: 11/13/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 13, 2012
                                     No. 11-60711
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ZHONG LIANG CHEN,

                                                  Petitioner,

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent.


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 066 922


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Zhong Liang Chen, a native and citizen of China, petitions for review of a
decision by the Board of Immigration Appeals (BIA) dismissing his appeal from
the Immigration Judge’s (IJ) denial of his application for withholding of removal
and for relief under the Convention Against Torture (CAT). Because the BIA
approved of and relied upon the IJ’s decision, we review the decisions of both the
BIA and the IJ. Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-60711     Document: 00512050985      Page: 2   Date Filed: 11/13/2012

                                  No. 11-60711

      Chen argues that the BIA erred in denying his application for withholding
of removal. We review that denial for substantial evidence, reversing only if the
evidence compels a contrary conclusion.          Id.   We find that the BIA’s
determination that Chen did not suffer past persecution and does not harbor a
well-founded fear of future persecution based on an enumerated ground is
supported by substantial evidence. Taking all of his statements as true, the BIA
concluded that the enumerated incidents, which occurred during Chen’s
schooling, did not rise to the level of persecution. We agree that Chen has not
shown that the evidence compels a contrary determination.            See Chen v.
Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
      Turning to relief under the CAT, Chen argues that the BIA erred in
denying his application. “Torture is defined as any act by which severe pain or
suffering . . . is intentionally inflicted on a person . . . when such pain or
suffering is inflicted by or at the instigation of or with the consent or
acquiescence of a public official or other person acting in an official capacity.”
8 C.F.R. § 208.18(a)(1). To obtain relief under the CAT, an applicant must show
that it is “more likely than not” that he would be tortured if returned to his home
country. 8 C.F.R. § 208.16(c)(2); Zhang v. Gonzales, 432 F.3d 339, 344-45 (5th
Cir. 2005). Chen’s testimony did not show that it is more likely than not that the
Chinese government and its officials, acting in their official capacity, would
torture him or acquiesce in his torture.
      Chen does not argue any error with respect to the BIA’s denial of his
application for asylum. Accordingly, he has waived review of any issue related
to the denial of his asylum application. See Thuri v. Ashcroft, 380 F.3d 788, 793
(5th Cir. 2004).
      The petition for review of the denial of withholding of removal and
protection under the CAT is DENIED.




                                        2